Exhibit 10.1

 

May 13, 2005

 

Mr. Michael Corwin

c/o Vyyo Inc.

4015 Miranda Ave.

Palo Alto, CA 94304

 

Re: Medical Leave of Absence

 

Dear Michael:

 

This shall serve to memorialize our discussions regarding your intention to take
a leave of absence from the Company for medical reasons.

 

The leave of absence shall be an initial six-month period, commencing on or
about May 15, 2005, with the option in your sole discretion, to an additional
three-month period (bringing the total to a maximum of nine months).

 

During the leave of absence you shall not be required to perform any employment
related duties to the Company other than to be available to answer any questions
that may arise as to sales or operational matters from time to time. During the
leave of absence period you shall remain an employee of the Company and shall
continue to receive all non-compensation related benefits (such as health
insurance, D&O insurance, vesting of options, etc.). However, during the leave
of absence period you shall not receive your fixed annual salary nor shall you
accrue additional vacation days.

 

At or before the end of the initial six month period you shall notify the
Company whether (i) you intend to return to full-time employment and, if so, the
date of your return or (ii) whether you elect to take the additional three-month
leave. If you decide not to return to full-time employment you must provide the
Company thirty (30) days notice of your intent not to return.

 

Michael, we wish you a full and speedy recovery and we look forward to your
returning to full-time employment at the earliest possible opportunity.



--------------------------------------------------------------------------------

Mr. Michael Corwin

Page 2

 

If the above accurately reflects our understanding please sign the enclosed copy
of this letter and return it to the undersigned at your earliest convenience.

 

Very truly yours,

/s/    Andrew Fradkin

Andrew Fradkin

General Counsel

 

Agreed to and accepted by:

/s/    Michael Corwin

--------------------------------------------------------------------------------

Michael Corwin

Dated: May 13, 2005